TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00451-CV



                                  Andrea R. Biller, Appellant

                                                 v.

            NNN 1 & 2 Met Center 1, LLC; NNN 1 & 2 Met Center 2, LLC;
            NNN 1 & 2 Met Center 3, LLC; NNN 1 & 2 Met Center 4, LLC;
            NNN 1 & 2 Met Center 5, LLC; NNN 1 & 2 Met Center 7, LLC;
           NNN 1 & 2 Met Center 10, LLC; NNN 1 & 2 Met Center 11, LLC;
           NNN 1 & 2 Met Center 12, LLC; NNN 1 & 2 Met Center 13, LLC;
           NNN 1 & 2 Met Center 17, LLC; NNN 1 & 2 Met Center 18, LLC;
           NNN 1 & 2 Met Center 19, LLC; NNN 1 & 2 Met Center 20, LLC;
           NNN 1 & 2 Met Center 21, LLC; NNN 1 & 2 Met Center 22, LLC;
      NNN 1 & 2 Met Center 23, LLC; and Lexington Insurance Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GN-12-002595, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to stay this appeal pending settlement

negotiations. We grant the motion and abate the appeal until February 17, 2014. All appellate

deadlines will be tolled during the period of abatement. The parties shall submit either a motion to

reinstate or a joint status report concerning the status of settlement negotiations no later than

February 17, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: November 15, 2013




                                               2